10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

 
 

ENTERED eoonaee
COUNSTurARTies ¢

UNITED STATES DI$TRICT|COURT
DISTRICT OF NEVADA SEP 2 / 2018

 

 

 

 

 

 

 

 

 

 

Bee 8 CT COURT
DiS uty OF NEVADA

THOMAS SJOBERG, ) BY: DEPUTY

)

Plaintiff, ) CASENO. = 3:17-cv-00263-MMD-WGC

)
VS. ) ORDER

)
HAWLEY, et al., )

)

Defendant. )
|
A Settlement Conference has been scheduled for FRIDAY, NOVEMBER 22, 2019 at

10:00 a.m.

IT IS HEREBY ORDERED that the Nevada Department of Corrections transport
Plaintiff Thomas Sjoberg from Northern Nevada Correctional Center to the Bruce R. Thompson
Federal Building & United States Courthouse, 400 South Virginia Street, Reno, Nevada, to
personally attend the Settlement Conference scheduled for Friday, November 22, 2019 at
10:00 a.m., in Courtroom No. 2, before Magistrate Judge William G. Cobb.

DATED thiscXT day of September, 2019.

WILLIAM G. COBB
U.S. MAGISTRATE JUDGE

 

By:

MNUTE ORDER IN CHAMBERS - |

 
